  Case 17-03131         Doc 30     Filed 11/02/18 Entered 11/02/18 11:39:11              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-03131
         SHANNON THEROUX

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/02/2017.

         2) The plan was confirmed on 04/05/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/22/2018.

         6) Number of months from filing to last payment: 18.

         7) Number of months case was pending: 21.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-03131        Doc 30       Filed 11/02/18 Entered 11/02/18 11:39:11                      Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $10,710.00
       Less amount refunded to debtor                            $892.49

NET RECEIPTS:                                                                                      $9,817.51


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $461.06
    Other                                                                    $32.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,493.06

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
ASHLEY FUNDING SERVICES LLC      Unsecured            NA          23.35            23.35           0.00        0.00
CAPITAL ONE AUTO FINANCE         Unsecured      9,481.64            NA               NA            0.00        0.00
CAPITAL ONE AUTO FINANCE         Secured       10,800.00     20,514.63        20,514.63       3,746.99    1,577.46
CAVALRY SPV I LLC                Unsecured         204.00        204.63           204.63           0.00        0.00
CENTRAL CREDIT UN OF I           Unsecured         450.00           NA               NA            0.00        0.00
CENTRAL CREDIT UNION OF IL       Unsecured            NA         525.00           525.00           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      6,000.00     25,507.40        25,507.40            0.00        0.00
COMENITY CAPITAL BK              Unsecured         114.00           NA               NA            0.00        0.00
COMENTIY BANK                    Unsecured         937.00           NA               NA            0.00        0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         344.00           NA               NA            0.00        0.00
GRANT & WEBER                    Unsecured           1.00           NA               NA            0.00        0.00
JEAN CONDE                       Unsecured         673.00           NA               NA            0.00        0.00
MERCHANTS CREDIT GUIDE CO        Unsecured         113.00           NA               NA            0.00        0.00
MMCA/C1                          Unsecured      8,314.00            NA               NA            0.00        0.00
PAYDAY LOAN STORE                Unsecured      1,000.00         720.49           720.49           0.00        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      1,462.00       1,462.53         1,462.53           0.00        0.00
PRA RECEIVABLES MGMT             Unsecured         474.00        474.50           474.50           0.00        0.00
PRA RECEIVABLES MGMT             Unsecured         550.00           NA               NA            0.00        0.00
QUANTUM3 GROUP LLC               Unsecured         151.00        151.81           151.81           0.00        0.00
QUANTUM3 GROUP LLC               Unsecured         994.00        994.63           994.63           0.00        0.00
US DEPT OF ED                    Unsecured            NA            NA               NA            0.00        0.00
US DEPT OF ED/GSL/ATL            Unsecured            NA            NA               NA            0.00        0.00
VILLAGE OF HARWOOD HEIGHTS       Unsecured         600.00           NA               NA            0.00        0.00
VILLAGE OF ROSEMONT              Unsecured         300.00           NA               NA            0.00        0.00
WORLD OMNI FINANCIAL CORP        Unsecured      8,314.00       8,314.50         8,314.50           0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-03131         Doc 30      Filed 11/02/18 Entered 11/02/18 11:39:11                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $20,514.63          $3,746.99         $1,577.46
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $20,514.63          $3,746.99         $1,577.46

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $38,378.84                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,493.06
         Disbursements to Creditors                             $5,324.45

TOTAL DISBURSEMENTS :                                                                        $9,817.51


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
